As filed with the Securities and Exchange Commission on October 17, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM F-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FOR AMERICAN DEPOSITARY SHARES EVIDENCED BY AMERICAN DEPOSITARY RECEIPTS Ono Pharmaceutical Co Ltd (Exact name of issuer of deposited securities as specified in its charter) Not Applicable (Translation of issuer’s name into English) Japan (Jurisdiction of incorporation or organization of issuer) Deutsche Bank Trust Company Americas (Exact name of depositary as specified in its charter) 60 Wall Street New York, New York 10005 +1 (212) 250-9100 (Address, including zip code, and telephone number, including area code, of depositary’s principal executive offices) Deutsche Bank Trust Company Americas 60 Wall Street New York, New York 10005 +1 (212) 250-9100 (Address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Francis Fitzherbert-Brockholes, Esq. White & Case LLP 5 Old Broad Street London EC2N 1DW United Kingdom +(44) 20 7532-1400 It is proposed that this filing become effective under Rule 466: o immediately upon filing. o on (Date) at (Time). If a separate registration statement has been filed to register the deposited shares, check the following box:o CALCULATION OF REGISTRATION FEE Title of each class of Securities to be registered Amount to be registered Proposed maximum aggregate price per unit (1) Proposed maximum aggregate offering price (2) Amount of registration fee American Depositary Shares, each representing one third of one share of common stock of Ono Pharmaceutical Co Ltd 10,000,000 American Depositary Shares 1 For the purpose of this table only the term "unit" is defined as one American Depositary Share. 2 Estimated solely for the purpose of calculating the registration fee.Pursuant to Rule 457(k), such estimate is computed on the basis of the maximum aggregate fees or charges to be imposed in connection with the issuance of American Depositary Shares. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the United States Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. This registration statement may be executed in any number of counterparts, each of which shall be deemed an original, and all of such counterparts together shall constitute one and the same instrument. PART I INFORMATION REQUIRED IN PROSPECTUS This page and the form of American Depositary Receipt (“Receipt”) attached hereto as Exhibit (a) constitute the prospectus relating to such Receipts, in accordance with general instruction III.B of Form F-6 of the Securities and Exchange Commission. Item 1.DESCRIPTION OF SECURITIES TO BE REGISTERED Required Information Location in Form of Receipt Filed Herewith as Prospectus 1. Name of depositary and address of its principal executive office Face of Receipt – introductory paragraph 2. Title of Receipts and identity of deposited securities Face of Receipt – top center Terms of Deposit: (i) The amount of deposited securities represented by one American Depositary Share (“ADS”) Face of Receipt – upper right corner (ii) The procedure for voting the deposited securities Reverse of Receipt – Articles 11 and 13 (iii) The procedure for collecting and distributing dividends Reverse of Receipt – Articles 12 and 18 (iv) The procedures for transmitting notices, reports and proxy soliciting material Reverse of Receipt – Articles 11 and 15 (v) The sale or exercise of rights Reverse of Receipt – Articles 12 and 13 (vi) The deposit or sale of securities resulting from dividends, splits or plans of reorganization Reverse of Receipt – Articles 12 and 15 (vii) Amendment, extension or termination of the deposit arrangements Reverse of Receipt – Articles 17 and 18 (no provision for extension) (viii) The rights of holders of Receipts to inspect the books of the depositary and the list of holders of Receipts Face of Receipt – Article 3 (ix) Restrictions upon the right to transfer or withdraw the underlying securities Face of Receipt – Article 1, 2, 4 and 6; Reverse of Receipt – Articles 14, 15 and 18 (x) Limitation on the depositary’s liability Face of Receipt – Article 1, 2, 4 and 7; Reverse of Receipt – Articles 11, 12, 14, 15, 16, 18 and 21 3. Fees and charges that a holder of Receipts may have to pay, either directly or indirectly Reverse of Receipt – Article 19 Item 2.AVAILABLE INFORMATION Required Information Location in Form of Receipt Filed Herewith as Prospectus (b) Statement that as of the date of the establishment of the program for issuance of Receipts by the Depositary, the Depositary has a good faith belief (after limited investigation), that the issuer of the Deposited Securities publishes information in English required to maintain the exemption from registration under Rules 12g3-2(b) under the Securities Exchange Act of 1934 on its internet website or through an electronic information delivery system generally available to the public in its primary trading market. Face of Receipt – Article 8 PART II INFORMATION NOT REQUIRED IN PROSPECTUS Item 3.EXHIBITS (a) Copy of Agreement – The Agreement between Deutsche Bank Trust Company Americas, as depositary (the “Depositary”), and all holders and beneficial owners from time to time of ADSs registered hereunder is contained in the form of the American Depositary Receipt itself, constituting the prospectus filed as part of the registration statement.— Filed herewith as Exhibit (a). (b) Any other agreement to which the Depositary is a party relating to the issuance of the ADSs registered hereunder or the custody of the deposited securities represented thereby. — Not applicable. (c) Every material contract relating to the deposited securities between the Depositary and the issuer of the deposited securities in effect at any time within the last three years. — Not applicable. (d) Opinion of White & Case LLP, counsel to the Depositary, as to the legality of the securities to be registered. — Filed herewith as Exhibit (d). Item 4. UNDERTAKINGS (a) The Depositary hereby undertakes to make available at the principal office of the Depositary in the United States, for inspection by holders of the ADSs, any reports and communications received from the issuer of the deposited securities which are both (1) received by the Depositary as the holder of the deposited securities; and (2) made generally available to the holders of the underlying securities by the issuer. (b) If the amount of fees charged is not disclosed in the prospectus, the Depositary undertakes to prepare a separate document stating the amount of any fee charged and describing the service for which it is charged and to deliver promptly a copy of such fee schedule without charge to anyone upon request.The Depositary undertakes to notify each registered holder of an ADS thirty (30) days before any change in the fee schedule. SIGNATURE Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies, on behalf of the legal entity created by the agreement for the issuance of American Depositary Shares, that it has reasonable grounds to believe that all the requirements for filing on Form F-6 are met and has duly caused this registration statement on Form F-6 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on October 17, 2016. Legal entity created by the agreement for the issuance of American Depositary Receipts evidencing American Depositary Shares for shares of the foreign private issuer whose name is set forth on the facing page of this Registration Statement on Form F-6. DEUTSCHE BANK TRUST COMPANY AMERICAS, as Depositary By: /s/ Michael Fitzpatrick Name: Michael Fitzpatrick Title: Vice President By: /s/ Michael Curran Name: Michael Curran Title: Vice President Index to Exhibits Exhibit Document (a) Form of American Depositary Receipt (d) Opinion of White & Case LLP, counsel to the Depositary
